Citation Nr: 1035111	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from December 1962 to 
June 1965.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 2010; 
and a transcript of the hearing is of record. 


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for PTSD, and he 
has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that he has experienced psychiatric 
problems due to service are competent, non-credible, non-
probative evidence.

3.  The Veteran is not shown to have had combat with the enemy 
while serving on active duty.

4.  No in-service stressor has been corroborated, and a medically 
supportable diagnosis of PTSD based on a verified stressor during 
a period of the Veteran's military service is not demonstrated.





CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Notice to the Veteran was 
sent in this case in February 2005, prior to adjudication, which 
informed him of the requirements needed to establish entitlement 
to service connection.  Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.


In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private medical records 
were subsequently added to the claims files.  

The Board notes that the Veteran was informed in a letter dated 
in March 2009 that a disability rating and effective date would 
be assigned if his service connection claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained in this case, none 
is needed.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the Veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met, as will be discussed below, a 
VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the 
third element, an indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the two.

In this case, there is no evidence of a service stressor, despite 
VA attempts to verify the Veteran's claimed stressors, which is 
an essential requirement for a claim for service connection.  
Thus, there exists no reasonable possibility that a VA 
examination would result in findings favorable to the Veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Board concludes that all available evidence that is pertinent 
to the claim has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
issue.  The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at his 
personal hearings in June 2007 and June 2010.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  Given 
these matters of record, the Veteran has had a meaningful 
opportunity to participate in the development of the claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the June 2010 hearing the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the undersigned, in accordance with Stuckey v. West, 13 Vet. 
App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) 
(relative to the duty of hearing officers to suggest the 
submission of favorable evidence).  The transcript also reflects 
that the Veterans Law Judge conducted the hearing in accordance 
with the statutory duties to "explain fully the issues and 
suggest the submission of evidence which the claimant may have 
overlooked and which would be of advantage to the claimant's 
position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently 
explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 
(2010).






Analysis of the Claim

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.

The Veteran contends that he has PTSD as a result of his service 
as a seaman aboard the U.S.S. CAVALIER in the South China Sea.  
Because there is no objective evidence that the Veteran served in 
combat and no objective evidence of a service stressor, the claim 
will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Requisite for a grant of service connection for PTSD is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f).




With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that a veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further development 
or corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f).  

The phrase would not apply to veterans who served in a general 
"combat area" or "combat zone," but did not themselves engage in 
combat with the enemy.  VAOPGCPREC 12-99.  In fact, the Federal 
Circuit has held that the term "engaged in combat with the enemy" 
in § 1154(b) requires that the Veteran "personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, as determined on 
a case-by-case bases.  A showing of no more than service in a 
general 'combat area' or 'combat zone' is not sufficient to 
trigger the evidentiary benefit of § 1154(b)."  Moran v. Peake, 
525 F.3d 1157, 1159 (Fed. Cir. 2008).

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Once 
independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may be 
implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; the 
fact that the Veteran was assigned to and stationed with a unit 
that was present while such an event occurred may strongly 
suggest that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 
10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held that a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 
The evidence in this case does not show that the Veteran was 
engaged in combat with the enemy.  He was not awarded any medals 
indicative of combat, and his military occupational specialty 
(MOS), seaman, is not indicative of combat.  Attempts by VA to 
verify that the Veteran served in combat did not provide 
confirmation.  Therefore, the provisions of 38 U.S.C.A. § 1154 
are not applicable in this case.

In order to establish service connection for a veteran who had no 
combat experience, as here, there must be independent evidence of 
record to corroborate the Veteran's statement as to the 
occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 288-
89.  The Veteran's lay statements alone are not enough to 
establish the occurrence of an alleged stressor.  See Moreau, 9 
Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that in claims involving unrepresented Veterans, 
the Board must broadly construe claims, and in the context of 
psychiatric disorders must consider other diagnoses for service 
connection when the medical record so reflects.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009). The Court pointed out that a 
claimant cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what his actual claim may 
be.  The Court further stated that the Board should consider 
alternative current conditions within the scope of the filed 
claim.  Thus, VA must consider other psychiatric diagnoses that 
may be related to in-service events.

The Veteran's service treatment records, including his June 1965 
discharge medical examination report, do not contain any 
complaints or findings of a psychiatric disability.  The initial 
medical evidence of a possible psychiatric disorder was not until 
February 1996, when major depression, PTSD, and adjustment 
disorder with depression were diagnosed.  Additionally diagnoses 
include depression and rule out schizoaffective disorder.

According to a May 2004 statement from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (currently the 
United States Army and Joint Services Records Research Center 
(JSRRC)), a review of the 1964 command history of the amphibious 
assault ship U.S.S. CAVALIER revealed that the ship was deployed 
from July 1964 to November 1964 to the coastal waters of Vietnam 
and assigned to patrol duties as part of Task Group 76.5, in 
response to the attack on United States Naval vessels in the Gulf 
of Tonkin; no port calls were made to Vietnam.

Also on file are May 2007 and September 2009 statements in 
support of the Veteran's claim from his wife and one of his 
sisters.  

The Veteran has contended, including at his personal hearings in 
June 2007 and June 2010, that his service stressors consist of 
seeing three different seamen attempt to commit suicide, at least 
one of which occurred in June 1964; two of these occurred when 
the seamen jumping into the water and one by jumping into the 
cargo hold.  The veteran said that the two who jumped into the 
water were probably killed and that the other person suffered 
brain damage.  He testified about the stress of shore 
bombardments from the U.S.S CAVALIER in June 2007 but testified 
in June 2010 that the CAVALIER was primarily participating in 
amphibious war exercises and did not take enemy fire.

According to a July 2007 Memorandum from USASCRUR, the Veteran 
received the Armed Forces Expeditionary Medal for service in the 
South China Sea and in direct support of Vietnam operations from 
August 18, 1964 to September 30, 1964.  He participated in 
familiarization firing of the M-1 rifle in January 1965.  His 
personnel records do not show that he was qualified in the use of 
any other weapons or that he was assigned as a gun crew member.  




The deck logs of the U.S.S CAVALIER's were searched for the 
months of July and August 1964 but no information was noted as to 
verify the deaths of any crewmembers or embarked Marines or that 
anyone jumped overboard.  A search of NARA unit databases for 
Vietnam era casualties do not show any deaths of service members 
assigned to the U.S.S. CAVALIER, including names mentioned by the 
Veteran.  It was noted that there was no evidence that the 
CAVALIER participated in shore bombardment missions off the coast 
of Vietnam or that the ship was equipped or qualified to perform 
naval gunfire support missions.  It was concluded in July 2007 
that there was no evidence supporting any of the Veteran's 
stressors and that further research would be futile.  

There is evidence on file that the Veteran is eligible for Social 
Security Disability benefits but that the relevant medical 
records cannot be located.

Based on the above, there is no credible evidence of a service 
stressor, which is an essential element for a finding of service 
connection for PTSD.  Despite VA attempts to obtain sufficient 
information for verification, the findings by USASCRUR do not 
provide independent verification.    

The Board has considered the Veteran's testimony and the written 
statements on file in support of the Veteran's service connection 
claim.  To the extent that it is alleged that he has PTSD due to 
service, the Board finds this contention not credible, as the 
objective evidence of record does not substantiate his 
allegation.  The lack of a verified stressor contradicts his 
assertion.  Consequently, the preponderance of the evidence is 
against the claim, and the claim for service connection for PTSD 
is denied.

The Board has also considered whether further development of the 
claim should be conducted pursuant to new regulations.  Such 
provisions regulations were recently amended to include that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3) (2010).  

However, the Veteran has not alleged and the record does suggest 
that his military service experiences are encompassed within the 
new regulation.  For purposes of the revised provision, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id. 

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for PTSD, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

Under Clemons, the Board must consider whether any other related 
psychiatric diagnoses are related to service.  Clemons, supra.  
VA and private treatment reports a number of years after 
discharge have listed other psychiatric diagnoses, including 
major depression, but none of the treatment notes opine that any 
current psychiatric disorder is related to service.  There is no 
other evidence to indicate that the Veteran has additional 
psychiatric disorders within the DSM-IV criteria that may be 
related to service.  Thus, there is insufficient evidence to 
grant service connection for any additional psychiatric disorder.  
38 C.F.R. 
§ 3.303, 3.304(f), 4.125(a), Clemons, supra.


ORDER

Service connection for PTSD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


